DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0233436 A1, hereinafter Lee).
With regards to claim 1, Lee discloses a wire structure of a display panel, (FIGS. 1-4d) the display panel comprising an array substrate (at least display device 1000/substrate 10) comprising a display area (area comprising at least substrate 20) and a peripheral area (area comprising at least substrate 10/COF 200) surrounding the display area, (See FIG. 1) the wire structure of the display panel disposed in the peripheral area of the array substrate and comprising: 
a first wire (at least detection line TL2-1) comprising at least one first wire pin (detection line TL2-1 and output pad OTP1) and at least one first connection terminal (sub pad region ARS1) connected to the at least one first wire pin; and 
a second wire (at least sub-detection line STL4) comprising at least one second wire pin  (at least sub-detection line STL4 and output pad OTP2) and at least one second connection terminal  (sub pad region ARS2) connected to the at least one second wire pin, the first wire and the at least one second 1, the first insulating layer L2, and the second conductive layer L3 that are sequentially stacked one on another.” See also FIGS. 4A-4D) 
wherein the first wire and the at least one second wire pin are positioned in mutually parallel planes; (See at least FIG. 4B) 
wherein the first wire is positioned in an upper plane, the at least one second wire pin is positioned in a lower plane, and the upper plane is positioned above the lower plane; (Paragraph [0116]: “FIG. 4D illustrates the first conductive layer L1, the first insulating layer L2, and the second conductive layer L3 that are sequentially stacked one on another.” See also FIGS. 4A-4D, where the plane closest to the base substrate 220 is the “upper plane” and the plane furthest away from the substrate 220 is the “lower plane”.)
wherein the at least one second wire pin comprises at least one leg (STL4) and at least one connection segment (via VIA4) connected to the at least one leg, and the at least one leg forms an included angle with the at least one connection segment;  (See FIGS. 4A and 4C, showing the connection segment)
wherein the at least one first connection terminal and the at least one second connection terminal are in a same plane; (See FIG. 3B, where ARS1 and ARS2 are in the same plane)
wherein the at least one first connection terminal and the at least one second connection terminal are staggered in a first direction; (See FIG. 3B, where ARS1 and ARS2 are staggered in the direction DR2)
the at least one first connection terminal and the at least one second connection terminal are arranged back and forth in a second direction, and the first direction is perpendicular to the second direction. (See FIG. 3B, where ARS1 and ARS2 are arranged in a “back and forth” manner in the direction DR1, see also Response to Arguments)


With regards to claim 2, Lee teaches the wire structure of the display panel according to Claim 1, wherein the included angle is approximately equal to 90 degrees.  (See FIG. 4a, showing the angle being 90 degrees)

With regards to claim 3, Lee teaches the wire structure of the display panel according to Claim 2, wherein a length of the at least one connection segment is approximately equal to a distance between the first wire and the at least one second wire pin.   (See FIGS. 4A-4D, showing the distances)

With regards to claim 4, Lee teaches the wire structure of the display panel according to Claim 1, wherein the at least one second connection terminal is connected to the at least one connection segment.  (See FIG. 3B and 4D, showing the connection)

With regards to claim 7, Lee discloses a wire structure of a display panel, (FIGS. 1-4d) the display panel comprising an array substrate (at least display device 1000/substrate 10) comprising a display area (area comprising at least substrate 20) and a peripheral area (area comprising at least substrate 10/COF 200) surrounding the display area, (See FIG. 1) the wire structure of the display panel disposed in the peripheral area of the array substrate and comprising: 
a first wire (at least detection line TL2-1) comprising at least one first wire pin (detection line TL2-1 and output pad OTP1) and at least one first connection terminal (sub pad region ARS1) connected to the at least one first wire pin; and 
1, the first insulating layer L2, and the second conductive layer L3 that are sequentially stacked one on another.” See also FIGS. 4A-4D) 
wherein the at least one first connection terminal and the at least one second connection terminal are in a same plane; (See FIG. 3B, where ARS1 and ARS2 are in the same plane)
wherein the at least one first connection terminal and the at least one second connection terminal are staggered in a first direction; (See FIG. 3B, where ARS1 and ARS2 are staggered in the direction DR2)
the at least one first connection terminal and the at least one second connection terminal are arranged back and forth in a second direction, and the first direction is perpendicular to the second direction. (See FIG. 3B, where ARS1 and ARS2 are arranged in a “back and forth” manner in the direction DR1, see also Response to Arguments)

With regards to claim 8, Lee discloses the wire structure of the display panel according to Claim 7, wherein the first wire and the at least one second wire pin are positioned in mutually parallel planes.  (See at least FIG. 4B)

With regards to claim 9, Lee discloses the wire structure of the display panel according to Claim 8, wherein the first wire is positioned in an upper plane, the at least one second wire pin is positioned in a lower plane, and the upper plane is positioned above the lower plane.  (Paragraph [0116]: “FIG. 4D illustrates the first conductive layer L1, the first insulating layer L2, and the second conductive layer 3 that are sequentially stacked one on another.” See also FIGS. 4A-4D, where the plane closest to the base substrate 220 is the “upper plane” and the plane furthest away from the substrate 220 is the “lower plane”.)
It should be further noted that, even if the “upper plane” and the “lower plane” were interpreted opposite to the Examiner’s interpretation, the particular placement of [pieces of a device] was held to be an obvious matter of design choice. (See MPEP 2144.04 VI. C.)

With regards to claim 10, Lee discloses the wire structure of the display panel according to Claim 7, wherein the at least one second wire pin comprises at least one leg (STL4) and at least one connection segment (via VIA4) connected to the at least one leg, and the at least one leg forms an included angle with the at least one connection segment.   (See FIGS. 4A and 4C, showing the connection segment and the included angle)

With regards to claim 11, Lee discloses the wire structure of the display panel according to Claim 10, wherein the included angle is approximately equal to 90 degrees.  (See FIG. 4a, showing the angle being 90 degrees)

With regards to claim 12, Lee discloses the wire structure of the display panel according to Claim 11, wherein a length of the at least one connection segment is approximately equal to a distance between the first wire and the at least one second wire pin.   (See FIGS. 4A-4D, showing the distances)

With regards to claim 13, Lee discloses the wire structure of the display panel according to Claim 10, wherein the at least one second connection terminal is connected to the at least one connection segment.   (See FIG. 3B and 4D, showing the connection)

With regards to claim 16, Lee discloses a display panel, (FIGS. 1-4D) comprising: 
an array substrate (at least display device 1000/substrate 10) comprising a display area (area comprising at least substrate 20) and a peripheral area (area comprising at least substrate 10/COF 200) surrounding the display area; (See FIG. 1) and 
a wire structure of the display panel disposed in the peripheral area of the array substrate and comprising: 
a first wire (at least detection line TL2-1) comprising at least one first wire pin (detection line TL2-1 and output pad OTP1) and at least one first connection terminal (sub pad region ARS1) connected to the at least one first wire pin; and 
a second wire (at least sub-detection line STL4) comprising at least one second wire pin  (at least sub-detection line STL4 and output pad OTP2) and at least one second connection terminal  (sub pad region ARS2) connected to the at least one second wire pin, the first wire and the at least one second wire pin positioned in different layer planes. (Paragraph [0116]: “FIG. 4D illustrates the first conductive layer L1, the first insulating layer L2, and the second conductive layer L3 that are sequentially stacked one on another.” See also FIGS. 4A-4D) 
wherein the at least one first connection terminal and the at least one second connection terminal are in a same plane; (See FIG. 3B, where ARS1 and ARS2 are in the same plane)
wherein the at least one first connection terminal and the at least one second connection terminal are staggered in a first direction; (See FIG. 3B, where ARS1 and ARS2 are staggered in the direction DR2)
the at least one first connection terminal and the at least one second connection terminal are arranged back and forth in a second direction, and the first direction is perpendicular to the second 

With regards to claim 17, Lee discloses the display panel according to Claim 16, wherein the first wire and the at least one second wire pin are positioned in mutually parallel planes.  (See FIGS. 4B-4D, showing the parallel planes) 

With regards to claim 18, Lee discloses a display panel according to Claim 17, wherein the first wire is positioned in an upper plane, the at least one second wire pin is positioned in a lower plane, and the upper plane is positioned above the lower plane.  (Paragraph [0116]: “FIG. 4D illustrates the first conductive layer L1, the first insulating layer L2, and the second conductive layer L3 that are sequentially stacked one on another.” See also FIGS. 4A-4D, where the plane closest to the base substrate 220 is the “upper plane” and the plane furthest away from the substrate 220 is the “lower plane”.)
It should be further noted that, even if the “upper plane” and the “lower plane” were interpreted opposite to the Examiner’s interpretation, the particular placement of [pieces of a device] was held to be an obvious matter of design choice. (See MPEP 2144.04 VI. C.)

With regards to claim 19, Lee discloses a display panel according to Claim 16, wherein the at least one second wire pin comprises at least one leg (STL4) and at least one connection segment (via VIA4) connected to the at least one leg, and the at least one leg forms an included angle with the at least one connection segment.   (See FIGS. 4A and 4C, showing the connection segment and the included angle)

With regards to claim 20, Lee discloses a display panel according to Claim 19, wherein the included angle is approximately equal to 90 degrees. (See FIG. 4a, showing the angle being 90 degrees)

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
Examiner notes that FIG. 3B teaches all of the features amended into the independent claims as recited above.  Therefore, claims 1, 7, and 16 are rejected, and claims 2-4, 8-13, and 17-20 are rejected for at least their dependencies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812                                                                                                                                                                                                         we